Citation Nr: 1337144	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  07-30 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for compensation purposes for a disability manifested by bleeding gums, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1976 to January 1993. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran presented testimony before the Board in March 2010.  

This matter was previously before the Board in June 2010 and June 2012 when it was remanded for further development and adjudication.  The claim has been returned to the Board and is now ready for appellate disposition.

To the extent that this claim includes a contention of entitlement to service connection for essentially a dental disability, bleeding gums, the Board notes that a claim for service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As the current issue of entitlement to service connection for bleeding gums stems from an adverse determination by the RO, the appeal on that matter is limited to the issue of service connection for compensation purposes.  Therefore, the claim for entitlement to VA outpatient dental treatment is hereby referred to the RO for additional referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.

Additionally, it appears that the  issue of service connection for loss of teeth has been implied.  Based on the Veteran's statements and testimony at the March 2010 hearing, the Veteran appears to assert that his loss of teeth has the same etiology as his bleeding gums, and that his loss of teeth is related to his service.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served in Southwest Asia during the Persian Gulf War.

2.  The Veteran's disability manifested by bleeding gums has been attributed to a known medical diagnosis.

3.  Service connection for periodontal disease for VA compensation purposes is precluded as a matter of law.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a disability manifested by bleeding gums have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the Veteran and what part VA will attempt to obtain for the Veteran.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify 

The record shows that in a January 2006 VCAA letter, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the RO provided VCAA notice to the Veteran in January 2006, which was prior to the March 2006 rating decision.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  This letter also provided the Veteran with notice of what type of information and evidence was needed to substantiate a claim for service connection, as well as, types of evidence necessary to establish a disability rating and effective date for the disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 


Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a VA examination in January 2013 in compliance with the June 2012 Board remand.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that the January 2013 VA examination report, along with February 2013 addendum report, contains sufficiently specific clinical findings and informed discussion of the facts of record to provide probative medical evidence adequately addressing the issue decided below.  The examination report obtained contains sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board finds that a further examination is not necessary.
	
The Board is satisfied that VA has made reasonable efforts to obtain the relevant treatment records, and finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the Veteran.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Legal Criteria 

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to substantiate a claim of service connection, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service-connected, provided that such disability (1) became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and (2) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See also Extension of the Presumptive Period for Compensation for Gulf War Veterans, 71 Fed. Reg. 75,669 -75,672 (December 18, 2006).

A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses); or (3) any diagnosed illness that the Secretary determines warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2)(i).  When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  38 C.F.R. § 3.317(a)(2)(ii).  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity is measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a medically unexplained chronic multisymptom illness include, but are not limited to the following: fatigue; signs or symptoms involving the skin; headache; muscle pain; joint pain; neurologic signs or symptoms; neuropsychological signs or symptoms; signs or symptoms involving the respiratory system (upper or lower); sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b).

Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, including Virtual VA (VA's electronic database), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.  In making this determination, the Board referred to the Veteran's service personnel records, which reflects Persian Gulf War service from August 1990 to March 1991 and receipt of the Southwest Asia Service Medal.

The Veteran's contentions can be grouped into two theories: (1) that his claimed disability is due to undiagnosed illnesses due to Persian Gulf service; and (2) that his claimed disability, even if not due to undiagnosed illnesses, is the direct result of his military service.  The Board will address each contention in turn. 

The Veteran's service treatment records include a substantial quantity of dental records which show substantial treatment for periodontal disease, to include an October 1985 diagnosis of "gingival hyperplasia".  The Veteran reported sustaining trauma to his face and teeth in March/April 1986; and treatment records show the Veteran was treated, but that there was no evidence of fractured or chipped teeth.  An additional dental record showed the Veteran's gums bled upon probing.  Periodontitis was again noted.  Upon return from service in the Persian Gulf, dental records from June to August 1991 show heavy calculus, plaque, and gingival recession.  Dental records from 1992 continue to diagnosis moderate to advanced periodontitis with heavy calculus, moderate to heavy plaque, caries, and general gingival recession.  A September 1992 dental record also notes moderate beniodonitis.  

Following separation from service, the Veteran has continuously reported bleeding gums.  On February 1997 general medical examination, it was noted that the Veteran suffered gingivitis with bleeding gums which prevented him from flossing.  An examination of the oral cavity revealed gingival hyperplasia with no evidence of spontaneous bleeding.  The gingival hyperplasia was noted most on the mandibular incisor area.  

The Veteran underwent a VA dental examination in March 1997.  On examination, the Veteran reported that his gums bled, he could not chew his food properly, chewing hurt, and that he could not eat anything cold or hot.  It was noted the Veteran was missing four teeth, had multiple decayed teeth, exhibited gingival recession and inflammation with debris accumulation.  Lesions were also noted.  Contemporaneous x-rays showed lesions, bone loss, and decay.  Probings for periodontal disease were completed.  Generalized severe periodontitis was diagnosed. 

At an April 2007 hearing before the RO, the Veteran testified that he could not brush his teeth.  He testified regarding his gums that the top were gone, but with the bottom, the roots were still there.  

At the March 2010 Board hearing the Veteran testified that he suffered trauma to his front teeth which required a brace of his tooth.  He further testified that he had no problems with his teeth prior to going to the Gulf, but that while in the Gulf, he had a follow up root canal and his mouth turned yellow.  

The Veteran underwent a VA examination in July 2010.  On examination the Veteran complained of bleeding gums with onset in 1993.  The Veteran reported that he had a root canal in July 1990 prior to deployment to the Gulf and that the root canal became infected in August 1990 which turned his mouth yellow.  He stated that he did not go to the dentist but used Listerine for his symptoms.  He also reported his upper middle tooth was knocked loose in 1992 and replaced with a wire brace.  He reported that his gums began to bleed in 1994.  He reported having all his teeth at this time.  He stated that he has not been to a dentist since 1994.  He reported that since then most of his teeth have fallen out, the gingival symptoms have gotten worse, and that if he brushed his teeth or touched his teeth too hard, his gums would bleed.  

On examination the Veteran reported difficulty chewing, a history of constant swelling at the gum lines, and moderate, daily pain at the gum lines.  There was no loss of bone of the maxilla, no malunion of nonunion of the maxilla, no loss of bone of the mandible, no malunion or nonunion of the mandible, no limitation of motion at the temporomandibular articulation, no loss of bone of the hard palate; and no tooth loss due to loss of substance of body of the maxilla or mandible.  The examiner noted the Veteran was missing most of his teeth and had extremely poor dentition.  It was noted that what teeth the Veteran did have remaining were mottled, black, discolored and appeared to have caries.  His entire gum line was hypertrophied, yet non-friable with areas of black discoloration, most pronounced in the lower frontal gums.  The gums were sore to the touch.  Severe chronic periodontitis due to a chronic pattern of poor dental health/oral hygiene was diagnosed.  The examiner opined that the Veteran had exercised extremely poor dental hygiene which resulted in very severe chronic peridontitis.  His symptoms were non-debilitating and he elected not to see a dentist for further evaluation and treatment, and had not seen one since 1994.  The examiner concluded that there was no additional evidence submitted since the March 2006 rating decision which would attribute his bleeding gums to his service.  

Pursuant to the June 2012 remand, the Veteran was afforded a second examination in January 2013.  The Veteran reported that his gums began to bleed in 1994 following separation from service, have progressed since then and he has lost most of his teeth.  He also reported dental experiments were performed on him in 1992, which caused him to lose his teeth.  On examination, it was noted that the Veteran had not lost any part of the mandible or mandibular ramus, he had not lost any part of the maxilla, and there were no disfiguring scars of the mouth or lips.  Osteomyelitis or osteoradionecrosis of the mandible were not diagnosed.  No benign or malignant neoplasms or metastases were identified.  The examiner noted the Veteran had loss of teeth, including all upper teeth and all posterior lower teeth, but noted that the loss of teeth was not due to loss of substance of the body of the maxilla or mandible.  Instead, the examiner noted that the Veteran's loss of teeth was caused from periodontitis and dental caries.  

The examiner provided a February 2013 addendum opinion.  The examiner concluded that the Veteran's loss of teeth was due to dental caries and severe periodontal disease, and was not caused by the loss of substance of the body of the maxilla or mandible.  The examiner also reported that bleeding gums were noted on examination and that there was a chronic pathology manifesting in bleeding gums due to plaque and calculus on all surfaces from poor oral hygiene.  The examiner also opined that the signs and symptoms of bleeding gums were not attributed to a known clinical diagnoses but to plaque, calculus and dental caries on all remaining teeth.  He also opined that the loss of teeth was due to dental caries and periodontal disease.  Finally the examiner opined that the Veteran's disability of bleeding gums was not at least as likely as not related to his military service but was instead due to poor oral hygiene.  

As noted above, the Veteran contends that his bleeding gums are the result of an undiagnosed illness attributable to his service during the Gulf War.  However, on VA examination it appears that the Veteran's bleeding gums have been attributed to plaque, caries, calculus, and overall poor oral hygiene.  There is no competent medical evidence of record that has attributed the Veteran's bleeding gums to a non-periodontal disorder.  The Veteran's contention that his bleeding gums are the result of an undiagnosed illness is supported solely by his own written statements and testimony made during the course of the appeal.  As a lay person, the Veteran lacks the training/expertise to opine competently on a medical question, and such lay statements are not competent evidence as to the etiology of the claimed disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In the absence of any competent medical or dental evidence establishing that the Veteran's bleeding gums originated as a result of an undiagnosed illness, the Board finds that service connection for a chronic disability manifested by bleeding gums is not warranted under the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. §3.317.

However, it must still be considered whether the Veteran's bleeding gums are causally related to the Veteran's service.  As addressed above, generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  An exception to the general rule, however, applies to dental disabilities.  According to the statute and regulation, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(a). 

The Board notes that periodontitis is a periodontal disease manifested by an inflammatory reaction of the tissues surrounding a tooth, usually resulting from the extension of gingival inflammation into the periodontium.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 925 (32nd ed. 2012).

The evidence of record indicates that, while in service, moderate to advanced periodontitis was diagnosed.  In accordance with the statute and regulation, however, service connection may not be established for compensation purposes for periodontal disease.  The Board finds, therefore, that entitlement to VA compensation benefits for the Veteran's bleeding gums is not shown as a matter of law.

In sum, the preponderance of the evidence is against a finding that service connection for compensation purposes is warranted for dental disability of bleeding gums.  It follows that there is not such an approximate balance of positive evidence with the negative evidence to otherwise permit a favorable determination as to this issue.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a disability manifested by bleeding gums, to include as due to an undiagnosed illness is not warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


